


Exhibit 10.23

 

KAPSTONE PAPER AND PACKAGING

 

2016 INCENTIVE PLAN

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

KapStone Paper and Packaging Corporation, a Delaware corporation (the
“Company”), hereby grants to {insert name} (“you” or the “Grantee”), an
executive officer of the Company, an award (the “Award”) of Restricted Stock
Units (the “Units”) representing the right to receive the number of shares of
the Company’s common stock, $.0001 par value (“Shares”), on the terms and
conditions set forth below.

 

This Award is subject to the terms and conditions set forth in Exhibit A to this
Restricted Stock Unit Grant Agreement, and in the KapStone Paper and Packaging
2016 Incentive Plan, as amended from time to time (the “Plan”), all of which are
an integral part of and are hereby incorporated into this Restricted Stock Unit
Grant Agreement.  You may obtain a copy of the Plan and amendments to the Plan
upon request. Capitalized terms used but not defined in this Restricted Stock
Unit Grant Agreement have the meanings specified in the Plan.

 

Date of Grant

 

(insert)

 

 

 

Number of Units Granted

 

{insert #}

 

 

 

Vesting Schedule

 

100% on the third anniversary of the Date of Grant

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION

 

 

 

By:

/s/ Matthew Kaplan

 

 

 

 

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

to

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

1.             Form of Award.  This is an award of Units, which will become
vested pursuant to the vesting schedule set forth in the Restricted Stock Unit
Grant Agreement or as otherwise provided in Section 2.  Subject to Section 12,
Shares underlying the Units will be delivered to you within thirty (30) days of
the vesting of the Units; provided, however, the Shares may be delivered to you
in care of an account established for you at the third party administering the
Plan on behalf of the Company. You will be the owner and shall control the
disposition of all Shares held for you in such account.

 

2.             Effect of Termination of Employment.  Subject to the remainder of
this Section 2, immediately upon your termination of status as an employee of
the Company for any reason other than your Retirement, death or Disability, the
Units granted to you that have not vested prior to such time will no longer vest
and you shall forfeit all rights (and the Company shall have no further
obligation) with respect to such Units.  In the event of your termination of
employment by reason of your Retirement, death or Disability, the Units shall
immediately vest in full and, subject to Section 12, shall be delivered to you
or your beneficiary, as applicable, within 30 days of your termination of
employment due to your Retirement, death or Disability.  As used herein, the
term “Retirement” means the voluntary termination of employment of a Grantee who
has attained the age of 65. The term “Disability” is defined in the Plan.

 

Notwithstanding anything herein to the contrary, in the event of a termination
of your employment with the Company and its affiliates due to (i) a termination
of your employment by the Company or its affiliates without Cause (as defined
below) or (ii) a voluntary resignation by you for Good Reason (as defined
below), in each case following the closing of the transactions contemplated by
the Agreement and Plan of Merger, dated January 28, 2018, among the Company,
WestRock Company and certain other parties (the “Mergers”), but prior to the
third anniversary of the Date of Grant, two-thirds (2/3) of the Units shall
immediately vest in full upon such termination, and you shall forfeit all rights
(and the Company shall have no further obligation) with respect to the remaining
one-third (1/3) of such Units.

 

For these purposes, “Cause” means the occurrence of any of the following with
respect to you: (i) conviction by a court of competent jurisdiction of a felony
(other than a traffic violation); (ii) refusal or failure to perform duties
where such failure or refusal is materially detrimental to the business or
reputation of any member of the Holdco Group (as defined below), except during
periods of physical or mental incapacity, and unless remedied within 30 days
after receipt of written notice thereof by the applicable member of the Holdco
Group; or (iii) willful misconduct or gross negligence with respect to your
duties that is materially detrimental to the business or reputation of any
member of the Holdco Group, unless remedied (if capable of being remedied)
within 30 days after receipt of written notice thereof by the applicable member
of the Holdco Group.

 

A-2

--------------------------------------------------------------------------------


 

For these purposes, “Good Reason” means the occurrence of any of the following
with respect to you: (i) material diminution in authority, duties or
responsibilities (or authority, duties or responsibilities of the supervisor to
whom you report (which, for the avoidance of doubt, with respect to the
Company’s Chief Executive Officer, Chief Financial Officer and General Counsel
includes the failure of such person to be appointed to such role with the
ultimate Company Parent immediately following the Mergers)); (ii) diminution in
base salary or incentive compensation opportunities; (iii) the relocation of
your principal place of employment by more than 50 miles (unless the new place
of employment is closer to your primary residence); or (iv) the material breach
of any agreement between any member of the Holdco Group and you. 
Notwithstanding the foregoing, Good Reason shall not exist unless (A) you give
written notice to the applicable member of the Holdco Group of your termination
of employment within 30 days after the occurrence of the circumstances
constituting Good Reason, and the applicable member of the Holdco Group has
failed within 30 days after receipt of such notice to cure the circumstances
constituting Good Reason, and (B) your “separation from service” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)) occurs no later than the day that is 30 days following the last day of
the cure period (assuming no cure has occurred).

 

For these purposes, “Holdco Group” means, collectively, (i) the Company,
(ii) any of the Company’s current or future, direct or indirect, subsidiaries or
parents (a “Company Parent”) and (iii) any other direct or indirect subsidiary
of any Company Parent, including, for the avoidance of doubt, WestRock Company
and its direct or indirect subsidiaries, including, in each case, any successor
to any such entity.

 

3.             Rights as Shareholder.  Except as provided below you will have no
rights as a shareholder of the Company with respect to Shares underlying the
Units unless and until Shares are delivered to you in respect of such Units
following vesting. Notwithstanding the above, if dividends are paid on Shares
represented by the Units awarded to you that have not yet either vested or been
forfeited:

 

(i)            If such dividends are cash dividends, the Company will accumulate
amounts equivalent to the amount of dividends and pay to you such amount when
the underlying Shares are distributed to you in accordance with this Restricted
Stock Unit Grant Agreement; and

 

(ii)           If such dividends are Share dividends, the Company will credit
you with a number of additional Units equal to the number of Shares of per-Share
dividends that would have been paid to you if your Units had been Shares, with
such additional Units being subject to the same restrictions and for the same
period as the Units to which such dividend credits relate.

 

4.             Taxes.  The Company is not required to deliver Shares pursuant to
this Award unless you first pay to the Company the minimum amount that the
Company is required to withhold for federal, state, local or foreign income,
FICA or other taxes relating to vesting and delivery of such Shares.  The
Company will notify you of such minimum amount at or prior to the time the Units
vest.  You may satisfy this obligation by any one or a combination of the
following means:

 

A-3

--------------------------------------------------------------------------------


 

(i)            delivering cash, negotiable personal check or electronic funds
transfer in an amount that is equal to the amount to be withheld;

 

(ii)           delivering of  Shares having a Fair Market Value on the effective
date of such vesting equal to the amount to be withheld; or

 

(iii)          requesting the Company to withhold from those Shares that would
otherwise be delivered pursuant to this Award a number of Shares having a Fair
Market Value on the effective date of vesting of such Shares that is equal to
the amount to be withheld.

 

Shares to be delivered or withheld may not have an aggregate Fair Market Value
in excess of the amount determined by applying the minimum statutory withholding
rate.

 

5.             Limited Transferability of Award.  Except as provided below in
this Section 5, this Award is not transferable by you except by will or the laws
of descent and distribution, and may not be assigned, negotiated, or pledged by
you in any way (whether by operation of law or otherwise), and shall not be
subject to execution, attachment or similar process.

 

You are authorized to transfer all or a portion of this Award by gift (or
similar transfer for no consideration) to a Family Member. Following the
transfer of all or a portion of this Award to a Family Member, the Family Member
shall have all of your rights and obligations and you shall not retain any
rights with respect to the transferred Award, except that the payment of any tax
attributable to the vesting of the transferred Award shall remain your
obligation.

 

As used herein, “Family Member” means your child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing your
household (other than a tenant or employee), a trust in which these persons have
more than 50% of the beneficial interest, a foundation in which these persons
(or you) control the management of assets, and any other entity in which these
persons (or you) own more than 50% of the voting interests.

 

6.             Amendments.  The Committee may by written instrument amend this
Restricted Stock Unit Grant Agreement prospectively or retroactively in any
manner; but no such amendment may adversely affect your rights without your
written consent unless such amendment is required or permitted to comply with
securities, tax or other laws.  By accepting this Award you thereby give your
consent to any amendment of this Restricted Stock Unit Grant Agreement
reasonably determined by the Committee to be required or permitted by the
preceding sentence.  The Committee retains with respect to this Award all of the
rights, powers and authorities described in the Plan, whether or not set forth
in this Restricted Stock Unit Grant Agreement, unless expressly provided to the
contrary in this Restricted Stock Unit Grant Agreement.

 

7.             Forfeiture and Clawback.  In the event that you engage in fraud
or misconduct involving the Company, then at the option of the Committee, all
vested and unvested Units awarded to you will terminate and be forfeited, and
you will be required to immediately pay to the Company all amounts that you have
received in connection with your sale of stock received upon the vesting of
Units. Such forfeiture and clawback shall be in addition to any other right the

 

A-4

--------------------------------------------------------------------------------


 

Company may have with respect to any such fraud or misconduct. At the direction
of the Board, the Company may undertake any legal action to collect and recover
the amount of any such required payment.

 

8.             Notices.  Any notice to be given under the terms of this
Restricted Stock Unit Grant Agreement to the Company shall be addressed to the
Company in care of its Secretary.  Any notice to be given to you shall be
addressed to you at either the e-mail address or the street address listed in
the Company’s records.  By a notice given pursuant to this Section, either party
may designate a different address for notices.  Any notice shall have been
deemed given when actually delivered.

 

9.             Severability.  If any part of this Restricted Stock Unit Grant
Agreement is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any part
of this Restricted Stock Unit Grant Agreement not declared to be unlawful or
invalid.  Any part so declared unlawful or invalid shall, if possible, be
construed in a manner which gives effect to the terms of such part to the
fullest extent possible while remaining lawful and valid.

 

10.          Applicable Law.  This Agreement shall be governed by the laws of
the State of Delaware other than its laws respecting choice of law.

 

11.          Headings.  Headings are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Restricted Stock Unit Grant Agreement.

 

12.          Compliance with Section 409A of the Code.  This Award is intended
to be exempt from or comply with Section 409A of the Code and shall be
interpreted and construed accordingly.  To the extent this Restricted Stock Unit
Grant Agreement provides for the Award to become vested and be settled upon the
Grantee’s termination of employment, the applicable Shares shall be transferred
to the Grantee or his or her beneficiary upon the Grantee’s “separation from
service,” within the meaning of Section 409A of the Code; provided that if the
Grantee is a “specified employee,” within the meaning of Section 409A of the
Code, then to the extent the Award constitutes nonqualified deferred
compensation, within the meaning of Section 409A of the Code, such Shares shall
be transferred to the Grantee or his or her beneficiary upon the earlier to
occur of (i) the six-month anniversary of such separation from service and
(ii) the date of the Grantee’s death.

 

A-5

--------------------------------------------------------------------------------
